ACCEPTED
                                                                                               03-15-00259-CV
                                                                                                       5559956
                                                                                    THIRD COURT OF APPEALS
                                                                                               AUSTIN, TEXAS
                                                                                          6/5/2015 10:53:38 AM
                                                                                             JEFFREY D. KYLE
                                                                                                        CLERK



                          No. 03-15-00259-CV                                   FILED IN
                                                                        3rd COURT OF APPEALS
                                                                            AUSTIN, TEXAS
                                 IN THE                                 6/5/2015 10:53:38 AM
                       THIRD COURT OF APPEALS                             JEFFREY D. KYLE
                             AUSTIN, TEXAS                                      Clerk
      ____________________________________________________________

                                       BECKY, LTD.,
                                                Appellant

                                              V.
THE CITY OF CEDAR PARK, STEPHEN THOMAS, MATT POWELL, MITCH
FULLER, LYLE GRIMES, LOWELL MOORE, JON LUX, AND DON TRACY,
                                    Appellees
  _____________________________________________________________

                        ON APPEAL FROM THE
                   126TH JUDICIAL DISTRICT COURT,
                       TRAVIS COUNTY, TEXAS
    ______________________________________________________________

               APPELLANT’S UNOPPOSED MOTION TO
                    EXTEND TIME TO FILE BRIEF
    ______________________________________________________________

TO THE HONORABLE THIRD COURT OF APPEALS:

         Appellant, Becky, Ltd., files this Unopposed Motion to Extend Time to File

Brief and in support would respectfully show as follows:

         1.       Appellant’s brief is currently due on June 5, 2015.

         2.       Appellant requests an additional seven (7) days to file its brief,

extending the time to June 12, 2015.




AUS-6115819-1 521106/1
         3.       Appellant needs additional time to file its brief because the Appellant

has requested preparation of a supplemental clerk’s record, which should be filed

shortly. In addition, the undersigned has been working on a petition for review

filed with the Texas Supreme Court on May 18, 2015, in Case No. 15-0373,

Malouf v. State of Texas, and preparing for a hearing before the State Office of

Hearings and Appeals on June 2, 2015, in PUCT Docket Numbers 44547 and

44649.

         4.       This request is not for purpose of delay, but so that justice may be

done and this Court may be fully informed of all factual and legal information

relevant to the proper disposition of this appeal.

         WHEREFORE, PREMISES CONSIDERED, Appellant requests that this

Court grant its Motion for Extension of Time to File Brief on or before June 12,

2015.

                                              Respectfully submitted,

                                              HUSCH BLACKWELL LLP

                                              By /s/ Elizabeth G. Bloch
                                                 ELIZABETH G. BLOCH
                                                 State Bar No. 02495500
                                                 Heidi.bloch@huschblackwell.com
                                                 111 Congress Avenue, Suite 1400
                                                 Austin, Texas 78701-4093
                                                 (512) 472-5456 (Telephone)
                                                 (512) 479-1101 (Facsimile)



                                              2
AUS-6115819-1 521106/1
                                            Leonard B. Smith
                                            State Bar No. 18643100
                                            lsmith@leonardsmithlaw.com
                                            P.O. Box 684633
                                            Austin, Texas 78768
                                            (512) 914-3732 (Telephone)
                                            (512) 532-6446 (Facsimile)

                                            ATTORNEYS FOR APPELLANT


                         CERTIFICATE OF CONFERENCE
      The undersigned certifies that she has consulted via email with counsel for
Appellees the City of Cedar Park and the individual Appellees, and they have
indicated that they do not oppose this motion.


                                           /s/ Elizabeth G. Bloch
                                           ELIZABETH G. BLOCH

                          CERTIFICATE OF SERVICE

      I hereby certify that a true and correct copy of the foregoing document
was served on the 5th day of June, 2015, via the Court’s electronic filing
system and/or email to the following counsel of record:


         Cobby Caputo
         ccaputo@bickerstaff.com
         Bradley B. Young
         byoung@bickerstaff.com
         Bickerstaff Heath Delgado Acosta LLP
         3711 South MoPac Expressway
         Building One, Suite 300
         Austin, Texas 78746



                                            /s/ Elizabeth G. Bloch


                                       3
AUS-6115819-1 521106/1